Case: 2:19-cv-02047-EAS-EPD Doc #: 31 Filed: 04/20/20 Page: 1 of 1 PAGEID #: 614

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STACEY ARNOLD YERKES,
PLAINTIFF, CASE NO. 2:19-cv-2047-EAS-EPD
v. JUDGE EDMUND SARGUS

OHIO STATE HIGHWAY PATROL, et al., MAGISTRATE JUDGE ELIZABETH
PRESTON DEAVERS
DEFENDANTS.

 

 

ORDER

This matter is before the Court on Plaintiffs Motion to Amend the Scheduling Order.
Plaintiff asks the Court to extend the discovery and dispositive motion deadlines by six months.
Defendants oppose this request and ask for a three-month extension. However, the Court finds
good cause for a six-month extension. Plaintiff's motion is therefore GRANTED, and the
Preliminary Pretrial Order is amended as follows:

i, All discovery must be completed by January 15, 2021.

2. Dispositive motions are due by February 28, 2021.

3. Defendants will provide discovery respo ses by April 24, 2020.

zeae Must Dans

UNITED'STATES MAGISTRATE JUDGE
IT IS SO ORDERED.

Date: 4/20 |Z020
